DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are pending and subject to a restriction/election requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.


In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group I, claims 1-3 and 7-16, drawn to method of treating keloids in subject comprising the single step of administering a composition comprising more hyaluronan than collagen by weight ratio per unit volume.

Group II, claims 4-6, drawn to a process for producing a pharmaceutical composition as set forth at original claim 4.

Group III, claims 17-21, drawn to a product, namely a composition comprising hyaluronan and collagen. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If Applicant elects Group I, Applicant should elect a single, fully-disclosed species of Group I, disclosed in the originally filed application, that reads upon at least independent claim 1 as follows (MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the disclosed species”):
It is the Examiner’s understanding that zero examples of the invention recited at Group I, wherein subjects were tested, were actually reduced to practice on record.  
If this is incorrect, Applicant should state that the Examiner is incorrect and explicitly elect the fully disclosed species of record wherein the claimed compositions were tested on “subjects”.  
However, if the Examiner is correct, and no reduction to practice involving subjects were disclosed on record, then Applicant should elect a representative cellular or animal study, which would be reasonably inferred to be a model for in vivo testing in subjects within the scope of instant claim 1.  Specifically, 
First, Applicant should elect a single group from among a single example actually reduced to practice on record.  For example, Applicant may elect “Example 4: Contraction Test using Experimental Group 1” or another fully disclosed species of record.
Second, Applicant should fully identify all compounds present in the “Experimental Group” utilized in the single, elected species.  For example, if Applicant elected “Example 4: Contraction Test using Experimental Group 1”, Applicant should further identify that the solution contained a 1:1 ratio of hyaluron to collagen, a 
Third, Applicant should fully identify each claim that reads upon the single, fully disclosed and elected species, wherein the presumption is that the cell models used in the original disclosure are representative of subjects as required by Group I.

If Applicant elects Group II, Applicant should elect a single, fully-disclosed species of Group I, disclosed in the originally filed application, that reads upon at least claim 4 as follows (MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  This election may be performed by providing the following information:
First, Applicant should elect a single species reading upon Group II from among the examples actually reduced to practice on record.  For example, Applicant may elect “Example 1” and “Experimental Group 1”; or Applicant may elect another fully disclosed species of record.
Second, Applicant should fully identify all steps and compounds present in the single elected process of record. For example, if Applicant elected “Example 1” “Experimental Group 1”, Applicant should further identify that the solution contained a 1:1 ratio of hyaluronic acid to collagen, a phosphate buffer, an NaCl solution, FBS, pH 7.0, and 1-1.8 MDa hyaluronnan, along with cell culture medium.  Additionally, Applicant should provide any additional identifying information supported by the original disclosure regarding the steps and components utilized in the elected species in order to reduce ambiguity. No components or steps should be identified present unless explicitly supported by the originally filed disclosure as actually present at Example 1 unless another Example disclosed on record reduced to practice the preparation of such products.  All components and steps not fully identified may be presumed absent upon examination.  Temperatures, pH values, etc. should all be fully identified commensurate in scope with the originally filed disclosure.
Third, Applicant should fully identify each claim that reads upon the single, fully disclosed and elected species.

If Applicant elects Group III, Applicant should elect a single, fully-disclosed species of Group I, disclosed in the originally filed application, that reads upon at least independent claim 17 as follows (MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”). This election may be performed by providing the following information:
First, Applicant should elect a single species reading upon Group III from among the examples actually reduced to practice on record.  For example, Applicant may “Experimental Group 1” as disclosed at Table 1 at Example 1; or Applicant may elect another fully disclosed species of record.
Second, Applicant should fully identify all components present in the single elected product of record. For example, if Applicant elected “Experimental Group 1”, Applicant should further identify that the solution contained a 1:1 ratio of hyaluronic acid to collagen, a phosphate buffer, an NaCl solution, FBS, pH 7.0, and 1-1.8 MDa hyaluronnan, along with cell culture medium.  Additionally, Applicant should provide any additional identifying information supported by the original disclosure regarding the components present in the elected species in order to reduce ambiguity. No components should be identified present unless explicitly supported by the originally filed disclosure as actually present in the single elected species as explicitly detailed within an Example of record.  All components not fully identified or identified as present may be presumed absent upon examination.
Third, Applicant should fully identify each claim that reads upon the single, fully disclosed and elected species.



Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 4, and 17 are generic, but all claims are generic with respect to at least one or more parameters.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of “a composition” comprising “hyaluronan” and “collagen”, wherein the weight ratio per unit volume of the hyaluronan to the collagen is greater than 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 2014/0341866 A1.  Specifically, US’866 teaches and discloses compositions comprising collagen and hyaluronan at a weight ratio of “0.5:1, 0.2:1, or 0.1:1” (collagen: hyaluronan) (see, e.g., US’866 at ¶[0004], claim 1-5), which may be utilized to “treat or promote healing of a wound (e.g., skin wound)” (see, e.g., US’866 at ¶[0031]).  This is pertinent because the phrase “an area at risk of forming a keloid in a subject” is reasonably understood to include a “skin wound” (see, e.g., instant claim 1, 17).
In addition, the Examiner has reviewed the Written Opinion of the ISA set forth in PCT/US2018/049017, and concurs.  Therefore, the determination of lack of inventive step is incorporated into the instant rationale.


A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Conclusion
Claims 1-21 are pending and subject to a restriction/election requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654